Citation Nr: 1514535	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extension of the delimiting date beyond July 1, 2010, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1976 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 eligibility determination of the Department of Veteran Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that determination, the RO set a delimiting date of July 1, 2010, for Chapter 30 education benefits.  The jurisdiction for the claim remains with RO in Seattle, Washington.

The Veteran appeared at hearing before the undersigned in April 2011.

The Board entered a decision in February 2012, which, in pertinent part, granted an extension of the Veteran's delimiting date to August 1, 2010.  However, in September 2013, the Board sent the Veteran a letter notifying him of an opportunity to request a new hearing and decision pursuant to the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran responded that he wanted the old decision vacated and a new hearing.  The Board vacated the prior decision at the Veteran's request and now considers his appeal de novo.  

The Veteran appeared at a new hearing before the undersigned in January 2015.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The Veteran's delimiting date for Chapter 30 educational assistance was July 1, 2010.

2.  The Veteran was enrolled in an educational program on the semester system from June 7, 2010, to August 1, 2010.

3.  The Veteran was not prevented from beginning or continuing a program of education due to his own physical or mental disability during the period he was eligible to receive education benefits under the MGIB.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Chapter 30 education benefits to August 1, 2010, are met, but not to any date beyond August 1, 2010.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050, 21.7051(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, VA has duties to notify and assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031.  See 38 C.F.R. § 21.7030 (specifically applying the provisions of 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).  

Moreover, the provisions pertaining to VA's duties to notify and assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As such, no further action is required to assist the Veteran in the development of his claim, and the Board will proceed with consideration of his appeal.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearings the issues were identified, including the reasons for prior denials.  As the facts are not in dispute, there is no additional evidence that could substantiate entitlemen to extension of the delimiting date.

Analysis

Under the MGIB, veterans are generally entitled to a ten-year period of educational assistance following the date of their discharge from service.  38 C.F.R. § 21.7050(a).  This delimiting date marks the end of eligibility for educational assistance.  In this case, the Veteran separated from active duty on June 30, 2000.  Therefore, the delimiting date was July 1, 2010.

The Veteran argues his delimiting date should be extended as he was unable to pursue a program of education because he had to care for his wife from the time she diagnosed with cancer in June 2004 until her death in 2011.  Basically, her disability prevented him using his MGIB benefits.  

A delimiting date may be extended if the "eligible individual" is prevented from initiating or completing a chosen program of education within the requisite time frame by a physical or mental disability that did not result from his or her own willful misconduct.  38 U.S.C. § 3031(d)(1); 38 C.F.R. § 21.7051(a).  The tolling provisions under 38 C.F.R. § 21.7051 clearly indicate the physical or mental disability must affect the eligible individual as the tolling period ends "on the first day after the individual's recovery from such disability."  38 C.F.R. § 21.7051(d)(1)(B).  There is no provision for extending the delimiting date on the basis of another person's disability.  See 38 U.S.C. § 3031(d)(1); 38 C.F.R. § 21.7051(a).  Therefore, the Veteran's delimiting date cannot be extended on the basis of his wife's disability.  

A 2011 amendment to the MGIB statute provides for an extension of delimiting date if the "eligible individual" (in this case, the Veteran) is prevented from pursuing his chosen program of education before the expiration of the ten-year period by reason of acting as the primary provider of personal care services, but this is limited, by statute, to care provided for "a veteran or member of the Armed Forces."  38 U.S.C.A. § 3031(d)(2).  The Veteran does not contend, nor does the evidence indicate, that his wife was a veteran or member of the armed services; therefore, this exception does not apply.

The Board is sympathetic to the Veteran's situation.  However, such hardships are not contemplated by the applicable VA law and regulations regarding the extensions of delimiting dates for MGIB purposes.  38 U.S.C.A. § 3031; 38 C.F.R. §§ 21.1033, 21.7051. 

The Veteran also argues the RO failed to promptly respond to his request for information regarding his MGIB eligibility, causing him to delay his enrollment in an education program.  Essentially, his argument is grounded in equity:  that VA should not deny his request for an extension because to do so would be unfair.  

In this regard, the Board is bound by the law and is without authority to grant an extension on an equitable basis.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  The applicable regulations specifically state VA's failure to provide information regarding MGIB eligibility will not extend the time period for such benefits.  38 C.F.R. § 21.1033(a).  Therefore, the Board is legally precluded from granting the Veteran an extension of his delimiting date on this basis.  38 U.S.C.A. § 3031 (2014).  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the record shows the Veteran was enrolled in an education program at Columbia Southern University in Orange Beach, Alabama, at the time his benefits expired.   Because he had been enrolled in a course on a semester schedule that began June 7, 2010, and was scheduled to end August 1, 2010, the proper discontinuance of his MGIB benefits is the last day of the course.  38 U.S.C.A. § 3031(f)(1); 38 C.F.R. § 21.7135(s)(1).  Accordingly, the Veteran is entitled to an extension of the delimiting date for MGIB educational assistance benefits to August 1, 2010.  


ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits pursuant the provisions of Chapter 30, Title 38, United States Code, is granted to August 1, 2010.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


